 


110 HR 6692 IH: Renewable Fuel Pipelines Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6692 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Boswell (for himself and Mr. Terry) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Energy Policy Act of 2005 to provide loan guarantees for projects to construct renewable fuel pipelines, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Renewable Fuel Pipelines Act of 2008. 
2.FindingsCongress finds the following: 
(1)Creating the appropriate infrastructure to move renewable fuels is a necessary energy and transportation objective for the United States. 
(2)Currently more than 70 percent of the gasoline supply of the United States is delivered to local terminals through pipelines. 
(3)Pipelines are the most cost-effective, efficient, and safe transportation mode in use today to deliver large volumes of liquid fuels. 
(4)Renewable fuels are currently transported by truck, barge, and rail, and the volume requirements of the Energy Independence and Security Act of 2007 may overwhelm the renewable fuels infrastructure. 
(5)The transportation of renewable fuels through a pipeline will facilitate the meeting of the volume requirements of the Energy Independence and Security Act of 2007. 
(6)The production and use of renewable fuels is supported by Federal policy and a corresponding Federal policy is necessary to support the construction of an appropriate infrastructure to transport such fuels. 
3.Loan guarantees for projects to construct renewable fuel pipelines 
(a)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following: 
 
(6)Renewable FuelThe term renewable fuel has the meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), as in effect on January 1, 2009, except that the term shall include all ethanol and biodiesel. 
(7)Renewable Fuel PipelineThe term renewable fuel pipeline means a common carrier pipeline for transporting renewable fuel.. 
(b)Specific appropriation or contributionSection 1702(b) of the Energy Policy Act of 2005 (42 U.S.C. 16512(b)) is amended by striking No and inserting Except with respect to a project described in section 1703(f), no.  
(c)AmountSection 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended— 
(1)by striking (c) Amount.—Unless and inserting the following: 
 
(c)Amount 
(1)In generalUnless; and 
(2)by adding at the end the following: 
 
(2)Renewable fuel pipelinesWith respect to a project described in section 1703(f)— 
(A)a guarantee by the Secretary shall not exceed an amount equal to 90 percent of the project cost of the renewable fuel pipeline that is the subject of the guarantee, as estimated at the time at which the guarantee is issued; and 
(B)the Secretary may make more than one guarantee for such project, to the extent that the sum of all guarantees for such project does not exceed an amount equal to 90 percent of the project cost of the renewable fuel pipeline that is the subject of such guarantees, as estimated any time after the original guarantee is issued..  
(d)Eligible ProjectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended by adding at the end the following: 
 
(f)Renewable fuel pipelines 
(1)In generalThe Secretary may make guarantees under this title for projects to construct renewable fuel pipelines without regard to any limitation imposed by this section other than one imposed in this subsection. 
(2)Guarantee determinationsIn determining whether to make a guarantee for a project described in paragraph (1), the Secretary shall consider the following: 
(A)The volume of renewable fuel to be moved by the renewable fuel pipeline. 
(B)The size of the markets to be served by the renewable fuel pipeline. 
(C)The existence of sufficient storage to facilitate access to the markets to be served by the renewable fuel pipeline. 
(D)The proximity of the renewable fuel pipeline to renewable fuel production facilities. 
(E)The investment in terminal infrastructure of the entity carrying out the proposed project to construct a renewable fuel pipeline. 
(F)The history and experience working with renewable fuel of the entity carrying out the proposed project to construct a renewable fuel pipeline. 
(G)The ability of the entity carrying out the proposed project to construct a renewable fuel pipeline to ensure and maintain the quality of the renewable fuel through the terminal system of the entity and through the dedicated pipeline system. 
(H)The ability of the entity carrying out the proposed project to construct a renewable fuel pipeline to complete such proposed project in a timely manner. 
(I)The ability of the entity carrying out the proposed project to construct a renewable fuel pipeline to secure property rights-of-way. 
(J)Other criteria the Secretary determines appropriate for consideration.  . 
(e)Authorization of appropriationsSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the following: 
 
(c)Sense of CongressIt is the sense of Congress that there should be appropriated such sums as may be necessary to provide $4,000,000,000 in guarantees under this title for projects described in section 1703(f).. 
4.Final ruleNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy shall publish in the Federal Register a final rule for carrying out a guarantee program for the construction of renewable fuel pipelines under title XVII of the Energy Policy Act of 2005 in accordance with the amendments made by this Act or shall modify rules and regulations currently applicable to the guarantee program under such title in accordance with the amendments made by this Act. 
 
